 1324 NLRB No. 1091Although the Respondent's answer denied that the informationrequested is relevant and necessary to the Union's duties as the ex-
clusive bargaining representative of the unit, the Respondent, in an
amendment to its answer, admits that the information requested by
the Union would be relevant for collective-bargaining purposes had
the Union been properly certified.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Delta Health Group, Inc. d/b/a Chateau DevilleNursing Center and International Brotherhoodof Electrical Workers Local Union No. 733,
AFL±CIO. Case 15±CA±14404October 9, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge and an amended charge filedon July 15 and 17, 1997, respectively, the General
Counsel of the National Labor Relations Board issued
a complaint and notice of hearing on July 22, 1997, al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain and to furnish nec-
essary and relevant information following the Union's
certification in Case 15±RC±8011. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint, and asserting affirmative defenses.On September 8, 1997, the General Counsel filed aMotion for Summary Judgment. On September 10,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed a response.Ruling on Motion for Summary JudgmentIn its answer and response, the Respondent admitsits refusal to bargain and to furnish information that is
relevant and necessary to the Union's role as bargain-
ing representative, but attacks the validity of the cer-
tification on the basis of its objections to the election
in the representation proceeding.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-ceeding. We, therefore, find that the Respondent hasnot raised any representation issue that is properly lit-
igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941). Accordingly, we grant the Motion for
Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Florida cor-poration, with an office and place of business in MossPoint, Mississippi, has been engaged in the operation
of a skilled nursing home.During the 12-month period ending June 30, 1997,the Respondent, in conducting its operations described
above, received gross revenues in excess of $100,000
and purchased and received at its facility goods and
services valued in excess of $50,000 directly from
points outside the State of Mississippi.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6),
and (7) of the Act and a health care institution within
the meaning of Section 2(14) of the Act, and that the
Union is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held October 17, 1996, theUnion was certified on June 12, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All certified nursing assistants, dietary aids,cooks, housekeeping aids, laundry aids, restorative
aids, medical records clerks, and central supply
clerks employed by the Employer at its Moss
Point, Mississippi facility; excluding all nurses,
floormen, maintenance assistant, activities assist-
ant, social service assistant, receptionist, guards,
professional employees and supervisors as defined
in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout June 25, 1997, the Union requested the Re-spondent to bargain and to furnish necessary and rel-
evant information and, since about July 7, 1997, the
Respondent, has failed and refused. We find that this
refusal constitutes an unlawful refusal to bargain in
violation of Section 8(a)(5) and (1) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONSOF
LAWBy refusing on and after July 7, 1997, to recognizeand bargain with the Union as the exclusive collective-
bargaining representative of employees in the appro-
priate unit and to furnish the Union requested informa-
tion, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Delta Health Group, Inc. d/b/a Chateau
Deville Nursing Center, Moss Point, Mississippi, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Brother-hood of Electrical Workers, Local Union No. 733,
AFL±CIO as the exclusive bargaining representative of
the employees in the bargaining unit, and refusing to
furnish the Union information that is relevant and nec-
essary to its role as the exclusive bargaining represent-
ative of the unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-ment, and if an understanding is reached, embody the
understanding in a signed agreement:All certified nursing assistants, dietary aids,cooks, housekeeping aids, laundry aids, restorativeaids, medical records clerks, and central supplyclerks employed by the Employer at its Moss
Point, Mississippi facility; excluding all nurses,
floormen, maintenance assistant, activities assist-
ant, social service assistant, receptionist, guards,
professional employees and supervisors as defined
in the Act.(b) Furnish the Union the information that it re-quested on June 25, 1997.(c) Within 14 days after service by the Region, postat its facility in Moss Point, Mississippi, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 15 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since July 15, 1997.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.October 9, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 3CHATEAU DEVILLE NURSING CENTERAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalBrotherhood of Electrical Workers, Local Union No.
733, AFL±CIO as the exclusive representative of the
employees in the bargaining unit, and WEWILLNOT
refuse to furnish the Union information that is relevantand necessary to its role as the exclusive bargaining
representative of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All certified nursing assistants, dietary aids,cooks, housekeeping aids, laundry aids, restorative
aids, medical records clerks, and central supply
clerks employed by us at our Moss Point, Mis-
sissippi facility; excluding all nurses, floormen,
maintenance assistant, activities assistant, social
service assistant, receptionist, guards, professional
employees and supervisors as defined in the Act.WEWILL
furnish the Union the information it re-quested on June 25, 1997.DELTAHEALTHGROUP, INC. D/B/ACHATEAUDEVILLENURSINGCENTER  5The National Labor Relations Board has found that we violated the National Labor Relations Act andhas ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ERS, LOCAL UNION NO. 733, AFL±CIO as the exclusive representative of the employees in the
bargaining unit, and WE WILL NOT refuse to furnish the Union information that is relevant and nec-
essary to its role as the exclusive bargaining representative of the unit employees.WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put in writing and sign any agreement reachedon terms and conditions of employment for our employees in the bargaining unit:All certified nursing assistants, dietary aids, cooks, housekeeping aids, laundry aids, restorativeaids, medical records clerks, and central supply clerks employed by us at our Moss Point, Mis-
sissippi facility; excluding all nurses, floormen, maintenance assistant, activities assistant, social
service assistant, receptionist, guards, professional employees and supervisors as defined in the
Act.WE WILL furnish the Union the information it requested on June 25, 1997.DELTA HEALTH GROUP, INC. d/b/a CHATEAUDEVILLE NURSING CENTER(Employer)DatedBy(Representative)(Title)
1515 Poydras Street, Room 610, New Orleans, Louisiana 70112-3723, Telephone 504±589±6389.